Exhibit 10.1
 
 
COVANTA HOLDING CORPORATION
EQUITY AWARD PLAN
FOR EMPLOYEES AND OFFICERS,
as amended by the
Board of Directors through
February 26, 2009
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

                      Page  
Section 1.
  Purpose; Definitions     1  
(a)
  “Administrator”     1  
(b)
  “Affiliate”     1  
(c)
  “Applicable Laws”     1  
(d)
  “Award”     1  
(e)
  “Award Agreement”     1  
(f)
  “Board”     1  
(g)
  “Cause”     1  
(h)
  “Code”     1  
(i)
  “Committee”     1  
(j)
  “Common Stock”     1  
(k)
  “Company”     1  
(l)
  “Director”     1  
(m)
  “Disability”     1  
(n)
  “Effective Date”     2  
(o)
  “Employee”     2  
(p)
  “Exchange Act”     2  
(q)
  “Fair Market Value”     2  
(r)
  “Incentive Stock Option”     2  
(s)
  “Mature Shares”     2  
(t)
  “Non-Qualified Stock Option”     2  
(u)
  “Officer”     2  
(v)
  “Option”     2  
(w)
  “Participant”     2  
(x)
  “Performance Award”     2  
(y)
  “Performance Share”     2  
(z)
  “Performance Unit”     2  
(aa)
  “Plan”     2  
(bb)
  “Recipient”     2  
(cc)
  “Restricted Stock”     3  
(dd)
  “Restricted Stock Unit”     3  
(ee)
  “Retirement”     3  
(ff)
  “Service Provider”     3  
(gg)
  “Stock Appreciation Right”     3  
(hh)
  Share     3  
(ii)
  “Subsidiary”     3  
Section 2.
  Stock Subject to the Plan     3  
Section 3.
  Administration of the Plan     3  
(a)
  Administration     3  
(b)
  Powers of the Committee     4  
Section 4.
  Eligibility for Awards     4  
Section 5.
  Limitations on Options     4  
Section 6.
  Term of Plan     5  
Section 7.
  Term of Option     5  
Section 8.
  Option Exercise Price and Consideration     5  
(a)
  Exercise Price     5  
(b)
  Waiting Period and Exercise Dates     5  
(c)
  Form of Consideration     5  


i



--------------------------------------------------------------------------------



 



                      Page  
Section 9.
  Exercise of Option     6  
(a)
  Procedure for Exercise; Rights as a Stockholder     6  
(b)
  Termination of Relationship as Employee or Officer     6  
(c)
  Disability of Recipient     7  
(d)
  Death of Recipient     7  
(e)
  Retirement of Recipient     7  
(f)
  Cash out Provisions     8  
Section 10.
  Restricted Stock and Restricted Stock Units     8  
(a)
  Awards of Restricted Stock and Restricted Stock Units     8  
(b)
  Awards and Certificates     8  
(c)
  Terms and Conditions     9  
(d)
  Other Provisions     9  
Section 11.
  Deferral of Restricted Stock Award     10  
Section 12.
  Other Awards     10  
(a)
  Stock Appreciation Right     10  
(b)
  Performance Award     10  
(c)
  Performance Shares     11  
(d)
  Performance Units     11  
(e)
  Other Stock-Based Awards     11  
Section 13.
  Non-Transferability of Awards     11  
Section 14.
  Adjustments Upon Changes in Capitalization     11  
Section 15.
  Date of Grant     12  
Section 16.
  Term; Amendment and Termination of the Plan     12  
(a)
  Amendment and Termination     12  
(b)
  Stockholder Approval     12  
(c)
  Effect of Amendment or Termination     12  
Section 17.
  Conditions Upon Issuance of Shares     12  
(a)
  Legal Compliance     12  
(b)
  Withholding Obligations     12  
(c)
  Inability to Obtain Authority     12  
(d)
  Grants Exceeding Allotted Shares     13  
Section 18.
  General Provisions     13  
(a)
  Term of Plan     13  
(b)
  No Contract of Employment     13  
(c)
  Severability     13  
(d)
  Governing Law     13  
(e)
  Dividends     13  
(f)
  Prohibition on Loans to Participants     13  
(g)
  Performance-Based Compensation     13  
(h)
  Unfunded Status of Plan     14  
(i)
  Liability of Committee Members     14  



ii



--------------------------------------------------------------------------------



 



COVANTA HOLDING CORPORATION EQUITY AWARD PLAN FOR
EMPLOYEES AND OFFICERS
 
Section 1.  Purpose; Definitions.
 
The purposes of this Plan are to promote the interests of the Company (including
any Subsidiaries and Affiliates) and its stockholders by using equity interests
in the Company to attract, retain and motivate its management and other eligible
persons and to encourage and reward their contributions to the Company’s
performance and profitability.
 
The following capitalized terms shall have the following respective meanings
when used in this Plan:
 
(a) “Administrator” means the Board or any one of its Committees as shall be
administering the Plan, in accordance with Section 3 of the Plan.
 
(b) “Affiliate” means any corporation or other entity controlled by the Company
and designated by the Committee as such.
 
(c) “Applicable Laws” means the legal requirements relating to the
administration of plans providing one or more of the types of Awards described
in the Plan and the issuance of Shares thereunder pursuant to U.S. state
corporate laws, U.S. federal and state securities laws, the Code and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.
 
(d) “Award” means a grant of an Option, Restricted Stock, Stock Appreciation
Right, Restricted Stock Unit, Performance Share, Performance Unit or other
stock-based Award under the Plan, all on a stand alone, combination or tandem
basis, as described in or granted under the Plan.
 
(e) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award. The
Award Agreement is subject to the terms and conditions of the Plan.
 
(f) “Board” means the Board of Directors of the Company.
 
(g) “Cause” shall mean, unless otherwise determined by the Committee, (i) the
conviction of the Recipient for committing, or entering a plea of nolo
contendere by the Recipient with respect to, a felony under federal or state law
or a crime involving moral turpitude; (ii) the commission of an act of personal
dishonesty or fraud involving personal profit in connection with the Recipient’s
employment by the Company; (iii) the willful misconduct, gross negligence or
deliberate failure on the part of the Recipient to perform his or her employment
duties with the Company in any material respect; or (iv) the failure to comply
with Company policies or agreements with the Company, in any material respect.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended or replaced from
time to time.
 
(i) “Committee” means the Compensation Committee of the Board, or another
committee appointed by the Board to administer the Plan, in accordance with
Section 3 of the Plan.
 
(j) “Common Stock” means the common stock, par value $.10, of the Company.
 
(k) “Company” means Covanta Holding Corporation, a Delaware corporation.
 
(l) “Director” means a director serving on the Board of the Company who is not
also an employee of the Company or any Subsidiary or Affiliate thereof; who has
not been an employee of the Company during the taxable year or an officer of the
Company at any time; and who has been duly elected to the Board by the
stockholders of the Company or by the Board under applicable corporate law.
Neither service as a Director nor payment of a director’s fee by the Company
shall, without more, constitute “employment” by the Company.
 
(m) “Disability” means permanent and total disability as determined under
procedures established by the Committee for the purposes of the Plan; provided,
however, that (i) with respect to an Incentive Stock Option, such Disability
must also fall within the meaning of “permanent and total disability” as defined
in Section 22(e)(3) of the Code, and (ii) with respect to all Awards, to the
extent required by Section 409A of the Code, such Disability must also fall
within the meaning of “disability” as defined in Section 409A of the Code.


1



--------------------------------------------------------------------------------



 



(n) “Effective Date” means the date described in Section 18(a) of the Plan.
 
(o) “Employee” means any common-law employee of the Company or a Subsidiary or
Affiliate of the Company, including Officers employed by the Company or any
Subsidiary or Affiliate of the Company. Neither service as a Director nor
payment of a director’s fee by the Company shall, without more, constitute
“employment” by the Company.
 
(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto, or the rules and regulations
promulgated thereunder.
 
(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on the American Stock Exchange Composite Tape,
its Fair Market Value shall be either the mean of the highest and lowest
reported sale prices of the stock (or, if no sales were reported, the average of
the closing bid and asked price) or the last reported sales price of the stock,
as determined by the Committee in its discretion, on the American Stock Exchange
for any given day or, if not listed on such exchange, on any other national
securities exchange on which the Common Stock is listed or on the NASDAQ Stock
Market as reported in The Wall Street Journal or such other source as the
Committee deems reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be either the mean between the high bid and low asked prices or the
last asked price, as determined by the Committee for the Common Stock on any
given day, as reported in The Wall Street Journal or such other source as the
Committee deems reliable;
 
(iii) In the absence of an established regular public market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee
pursuant to a reasonable application of a reasonable valuation method in
accordance with the provisions of Section 409A of the Code and the regulations
thereunder and, with respect to an Incentive Stock Option, in accordance with
such regulations as may be issued under the Code; provided that with respect to
an individual described in Section 8(a)(i)(A) hereof, this Section 1(q)(iii)
shall not be available if the resulting price fails to represent the Fair Market
Value of the stock on the date of grant as determined in accordance with
Sections 1(q)(i) or (ii) above.
 
(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(s) “Mature Shares” means any shares held by the Recipient for a minimum period
of 6 months.
 
(t) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.
 
(u) “Officer” unless otherwise noted herein, means a person who is an officer of
the Company or a Subsidiary or Affiliate.
 
(v) “Option” means a stock option granted pursuant to the Plan.
 
(w) “Participant” means an Employee or Officer who holds an outstanding Award.
 
(x) “Performance Award” means an Award granted pursuant to Section 11(b) of the
Plan.
 
(y) “Performance Share” means an Award granted pursuant to Section 13(c) of the
Plan.
 
(z) “Performance Unit” means an Award granted pursuant to Section 13(d) of the
Plan.
 
(aa) “Plan” means this Equity Award Plan.
 
(bb) “Recipient” means an Employee or Officer who holds an outstanding Award.
 
(cc) “Restricted Stock” means shares of Common Stock acquired pursuant to an
Award granted pursuant to Section 10 of the Plan.


2



--------------------------------------------------------------------------------



 



(dd) “Restricted Stock Unit” means a notional account established pursuant to an
Award granted pursuant to Section 10 of the Plan that is (i) valued solely by
reference to shares of Common Stock, (ii) subject to restrictions specified in
the Award Agreement, and (iii) payable in Common Stock, cash or a combination
thereof. The Restricted Stock Unit awarded to the Participant will vest
according to time-based or performance-based criteria specified in the Award
Agreement.
 
(ee) “Retirement” means a Service Provider’s retirement from active employment
with the Company or any Subsidiary or Affiliate as determined under a pension
plan of the Company or any Subsidiary or Affiliate applicable to the Service
Provider; or the Service Provider’s termination of employment at or after age 55
under circumstances that the Committee, in its sole discretion, deems equivalent
to retirement.
 
(ff) “Service Provider” means an Employee or Officer. A Service Provider who is
an Employee shall not cease to be a Service Provider (i) during any leave of
absence approved by the Company; provided that, for purposes of Incentive Stock
Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract; or (ii) as a
result of transfers between locations of the Company or between the Company and
any Subsidiary or Affiliate. If reemployment upon expiration of a leave of
absence approved by the Company is not guaranteed by statute or contract, then
on the 91st day of such leave any Incentive Stock Option held by the Recipient
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Non-Qualified Stock Option.
 
(gg) “Stock Appreciation Right” means an Award granted pursuant to Section 11(a)
of the Plan.
 
(hh) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.
 
(ii) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
Section 2.  Stock Subject to the Plan.
 
Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares available for grants of Awards under the Plan is
12,000,000 Shares. The maximum aggregate number of Incentive Stock Options that
may be issued under the Plan is 12,000,000. The Shares subject to an Award under
the Plan may be authorized but unissued, or reacquired Common Stock or treasury
shares. Except as otherwise provided in Section 14 of the Plan, no Recipient may
be granted Awards in any calendar year with respect to more than 250,000 Shares
of Restricted Stock or Restricted Stock Units and Options to purchase
650,000 Shares, 250,000 Performance Shares or $5.0 million of Performance Units.
In determining the number of Shares with respect to which a Recipient may be
granted an Award in any calendar year, any Award which is cancelled shall count
against the maximum number of Shares for which an Award may be granted to a
Recipient.
 
If an Award expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated);
provided, however, that Shares that have actually been issued under the Plan,
whether upon exercise of an Option or other Award, shall not be returned to the
Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, and the original Recipient of such Shares did not
receive any benefits of ownership of such Shares, such Shares shall become
available for future grant under the Plan. For purposes of the preceding
sentence, voting rights shall not be considered a benefit of Share ownership.
 
Section 3.  Administration of the Plan.
 
(a) Administration.  The Plan shall be administered by the Compensation
Committee of the Board, or another Committee that may be appointed by the Board
for this purpose in accordance with Applicable Laws. Such Committee shall
consist of two or more members of the Board each of whom is a “disinterested
person” as defined in Rule 16b-3(c)(2)(i) of the General Rules and Regulations
promulgated under the Exchange Act; and all of whom, in addition, shall
constitute “outside directors” for purposes of granting “performance-based
compensation” awards under Treas. Reg. Sec. 1.162-27(e)(3) and
Section 162(m)(4)(C) of the Code. (Such “outside directors” shall be appointed
by, and may be removed by, such Board.) Committee members shall serve for such
term(s) as the Board may determine, subject to removal by the Board at any time.
The Committee shall act by a majority of its members,


3



--------------------------------------------------------------------------------



 



or if there are only two members of such Committee, by unanimous consent of both
members. If at any time there is no Committee in office, the functions of the
Committee specified in the Plan shall be carried out by the Board.
 
(b) Powers of the Committee.  Except for the terms and conditions explicitly set
forth in the Plan, the Committee shall have exclusive authority, in its
discretion, to determine the Fair Market Value of the Common Stock in accordance
with Section 1(q) of the Plan and to determine all matters relating to Awards
under the Plan, including the selection of individuals to be granted an Award,
the type of Award, the number of shares of Common Stock subject to an Award, all
terms, conditions, restrictions and limitations, if any, including, without
limitation, vesting, acceleration of vesting, exercisability, termination,
substitution, cancellation, forfeiture, or repurchase of an Award and the terms
of any instrument that evidences the Award. The Committee shall also have
exclusive authority to interpret the Plan and its rules and regulations, and to
make all other determinations deemed necessary or advisable under or for
administering the Plan, subject to Section 16 of the Plan. All actions taken and
determinations made by the Committee pursuant to the Plan shall be conclusive
and binding on all parties involved or affected. The Committee may, by a
majority of its members then in office, authorize any one or more of its members
or any Officer of the Company to execute and deliver documents on behalf of the
Committee, or delegate to an Officer of the Company the authority to make
decisions pursuant to Section 8 of the Plan, provided that the Committee may not
delegate its authority with regard to the selection for participation of or the
granting of Awards to persons subject to Section 16 of the Exchange Act.
 
(c) Compliance with Section 409A of the Code.  Awards granted under this Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code and the regulations thereunder. To the extent that the Committee determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award Agreement shall incorporate the terms and conditions necessary to
avoid the imposition of an additional tax under Section 409A of the Code upon a
Participant. Notwithstanding any other provision of the Plan or any Award
Agreement (unless the Award Agreement provides otherwise with respect to this
Section): (i) an Award shall not be granted, deferred, accelerated, extended,
paid out, settled, substituted or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant; and (ii) if an Award constitutes “deferred
compensation” within the meaning of Section 409A of the Code, and if the
Participant holding the Award is a “specified employee” (as defined in
Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), no distribution or
payment of any amount shall be made before a date that is six months following
the date of such Participant’s “separation from service” (as defined in
Section 409A of the Code) or, if earlier, the date of the Participant’s death.
Although the Company intends to administer the Plan so that Awards will be
exempt from, or will comply with, the requirements of Section 409A of the Code,
the Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local or non-United States law. Neither the Company, its
Subsidiaries and Affiliates, nor their respective directors, officer, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.
 
Section 4.  Eligibility for Awards.
 
Non-Qualified Stock Options and other Awards may be granted to Employees and
Officers who are Employees. In addition, an Award may be granted to a person who
is offered employment by the Company, a Subsidiary or an Affiliate, provided
that such Award shall be immediately forfeited if such person does not accept
such offer of employment within such time period as the Company, Subsidiary or
Affiliate may establish. If otherwise eligible, an Employee or Officer who has
been granted an Option or other Award may be granted additional Options or other
Awards.
 
Section 5.  Limitations on Options.
 
Each Option shall be designated in the written Award Agreement as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, to the extent that the Options are amended; the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Recipient during any calendar year (under
all plans of the Company and any Subsidiary or Affiliate)


4



--------------------------------------------------------------------------------



 



exceeds $100,000; or other circumstances exist that would cause the Options to
lose their status as Incentive Stock Options, such Options shall be treated as
Non-Qualified Stock Options. For purposes of this Section 5, Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted. If an Option is granted hereunder that
is part Incentive Stock Option and part Non-Qualified Stock Option due to
becoming first exercisable in any calendar year in excess of $100,000, the
Incentive Stock Option portion of such Option shall become exercisable first in
such calendar year, and the Non-Qualified Stock Option portion shall commence
becoming exercisable once the $100,000 limit has been reached.
 
Section 6.  Term of Plan.
 
The Plan shall become effective upon the approval by the stockholders of the
Company as described in Section 16 of the Plan. It shall continue in effect for
a term of ten (10) years unless terminated earlier under Section 16 of the Plan.
 
Section 7.  Term of Option.
 
The term of each Option shall be stated in the Award Agreement but shall be no
longer than ten (10) years from the date of grant or such shorter term as may be
provided in the Award Agreement. Moreover, in the case of an Incentive Stock
Option granted to a Recipient who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Subsidiary (taking into account
the attribution rules under Section 424(d) of the Code), the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
 
Section 8.  Option Exercise Price and Consideration.
 
(a) Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:
 
(i) In the case of an Incentive Stock Option
 
(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Subsidiary (taking into account
the attribution rules under Section 424(d) of the Code), the per Share exercise
price shall be not less than 110% of the Fair Market Value per Share on the date
of grant, or
 
(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be not less than 100%
of the Fair Market Value per Share on the date of grant.
 
(ii) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than 100% of the Fair Market Value per Share on the date of
grant.
 
(b) Waiting Period and Exercise Dates.  The Committee shall have the authority,
subject to the terms of the Plan, to determine any vesting restriction or
limitation or waiting period with respect to any Option granted to a Recipient
or the Shares acquired pursuant to the exercise of such Option.
 
(c) Form of Consideration.  The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Committee shall determine the acceptable
form of consideration at the time of grant. Such consideration may consist
entirely of:
 
(i) cash (in the form of a certified or bank check or such other instrument as
the Company may accept);
 
(ii) other Mature Shares owned on the date of exercise of the Option by the
Recipient (and, in the case of the exercise of a Non-Qualified Stock Option,
Restricted Stock subject to an Award hereunder) based on the Fair Market Value
of the Common Stock on the date the Option is exercised; provided, however, that
in the case of an Incentive Stock Option, the right to make a payment in the
form of already owned Shares may be authorized only at the time the Option is
granted; and provided that if payment is made in the form of Restricted Stock,
the number of equivalent shares of Common Stock to be received shall be subject
to the same


5



--------------------------------------------------------------------------------



 



forfeiture restrictions to which such Restricted Stock was subject, unless
otherwise determined by the Committee;
 
(iii) any combination of (i) and (ii) above;
 
(iv) at the discretion of the Committee, by delivery of a properly executed
exercise notice together with such other documentation as the Committee and a
qualified broker, if applicable, shall require to effect an exercise of the
Option, and delivery to the Company of the sale or loan proceeds required to pay
the exercise price, subject, however, to Section 18(f) of the Plan; or
 
(v) such other consideration and method of payment for the issuance of Shares to
the extent permitted by the Committee and Applicable Laws.
 
Section 9.  Exercise of Option.
 
(a) Procedure for Exercise; Rights as a Stockholder.  Except as otherwise
authorized by the Committee, any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. If the
Committee provides that any Option is exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine. The Committee
may at any time, in whole or in part, accelerate the exercisability of any
Option.
 
An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Award Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Committee in accordance
with Section 8(c) of the Plan and permitted by the Award Agreement and the Plan.
Shares issued upon exercise of an Option shall be issued in the name of the
Recipient. Until the stock certificate evidencing such Shares is issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to such Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 14 of the Plan.
 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
 
(b) Termination of Relationship as Employee or Officer.  If a Recipient ceases
to be a Service Provider, other than for Cause or upon the Recipient’s death,
Disability or Retirement, the Recipient, subject to the restrictions of this
Section 9(b), may exercise his or her Option within the time specified in this
Section 9(b) to the extent that the Option is vested on the date of termination,
including any acceleration of vesting granted by the Committee, and has not yet
expired as set forth in the Award Agreement. Unless otherwise set forth in the
Award Agreement, such Option may be exercised as follows: (i) if the Option is a
Non-Qualified Stock Option, it shall remain exercisable for the lesser of the
remaining term of the Option or twelve (12) months from the date of such
termination of the relationship as a Service Provider; or (ii) if the Option is
an Incentive Stock Option, it shall remain exercisable for the lesser of the
term of the Option or three (3) months following the Recipient’s termination of
his relationship as a Service Provider; provided, however, that if the Recipient
dies within such three-month period, any unexercised Option held by such
Recipient shall notwithstanding the expiration of such three-month period
continue to be exercisable (to the extent to which it was exercisable at the
time of death) for the lesser of a period of twelve (12) months from the date of
such death; the expiration of the stated term of such Option; or the exercise
period that applies for purposes of Section 422 of the Code. If, on the date of
termination, the Recipient is not vested as to his or her entire Option and the
Committee has not granted any acceleration of vesting, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If a Recipient ceases
to be a Service Provider for Cause, the Option shall immediately terminate, and
the Shares covered by such Option shall revert to the Plan. If, after
termination, the Recipient does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.


6



--------------------------------------------------------------------------------



 



Notwithstanding the above, in the event of a Recipient’s change in status from
Employee to non-Employee Officer or Director, the Recipient shall not
automatically be treated as if the Recipient terminated his relationship as a
Service Provider, nor shall the Recipient be treated as ceasing to provide
services to the Company solely as a result of such change in status. In the
event a Recipient’s status changes from Employee to non-Employee Officer or
Director, an Incentive Stock Option held by the Recipient shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Non-Qualified Stock Option three months and one day following such change of
status.
 
(c) Disability of Recipient.  If, as a result of the Recipient’s Disability, a
Recipient ceases to be a Service Provider, the Recipient may exercise his or her
Option subject to the restrictions of this Section 9(c) and within the period of
time specified herein to the extent the Option is vested on the date of
termination, including any acceleration of vesting granted by the Committee, and
has not yet expired as set forth in the Award Agreement. Unless otherwise set
forth in the Award Agreement, such Option shall be exercisable for the lesser of
the remaining period of time specified in the Award Agreement or twelve
(12) months from the date of such termination. If, on the date of termination,
the Recipient is not vested as to his or her entire Option and the Committee has
not granted any acceleration of vesting, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Recipient does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan. In the event of termination of employment by reason of Disability,
if an Incentive Stock Option is exercised after the expiration of the exercise
periods applicable under Section 422 of the Code, such Option will thereafter be
treated as a Non-Qualified Stock Option.
 
(d) Death of Recipient.  If a Recipient dies while an Employee, the Option may
be exercised subject to the restrictions of this Section 9(d) and within such
period of time as is specified in the Award Agreement (but in no event later
than the earlier of twelve (12) months from the date of such death or the
expiration of the term of such Option as set forth in the Award Agreement), but
only to the extent that the Option is vested on the date of death, including any
acceleration of vesting granted by the Committee, and has not yet expired as set
forth in the Award Agreement. If, at the time of death, the Recipient is not
vested as to his or her entire Option and the Committee has not granted any
acceleration of vesting, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Recipient’s estate or, if none, by the
person(s) entitled to exercise the Option under the Recipient’s will or the
applicable laws of descent or distribution. If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan. In the event of termination of
employment by reason of death, if an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Section 422 of
the Code, such Option will thereafter be treated as a Non-Qualified Stock
Option.
 
(e) Retirement of Recipient.
 
(i) Non-Qualified Stock Options.  If, as a result of the Recipient’s Retirement,
a Recipient ceases to be a Service Provider, the Recipient may, subject to the
restrictions of this Section 9(e), exercise his or her Non-Qualified Stock
Option within the time specified herein to the extent the Option is vested on
the date of termination, including any acceleration of vesting granted by the
Committee, and has not yet expired as set forth in the Award Agreement. Unless
otherwise set forth in the Award Agreement, such Option may be exercised for the
lesser of the remaining period of time specified in the Award Agreement or three
(3) years following the Recipient’s Retirement. Notwithstanding the foregoing,
if the Recipient dies within such three (3)-year (or shorter) period, any
unexercised Non-Qualified Stock Option held by such Recipient shall,
notwithstanding the expiration of such period, continue to be exercisable to the
extent to which it was exercisable at the time of death for a period of twelve
(12) months from the date of death or the expiration of the stated term of such
Option, whichever period is shorter.
 
(ii) Incentive Stock Options.  If the Recipient holds an Incentive Stock Option
and ceases to be a Service Provider by reason of his or her Retirement, such
Incentive Stock Option may continue to be exercisable by the Recipient to the
extent to which it was exercisable at the time of Retirement for a period of
three (3) months from the date of Retirement or the expiration of the stated
term of such Option, whichever period is the shorter. Notwithstanding the
foregoing, if the Recipient dies within such three-month period, any unexercised
Incentive Stock Option held by such Recipient shall, notwithstanding the
expiration of such period, continue


7



--------------------------------------------------------------------------------



 



to be exercisable to the extent to which it was exercisable at the time of death
for a period of twelve (12) months from the date of such death; the expiration
of the stated term of such Option; or the exercise period that applies for
purposes of Section 422 of the Code, whichever period is the shorter.
 
If, on the date of termination due to Retirement, the Recipient is not vested as
to his or her entire Option and the Committee has not granted any acceleration
of vesting, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination due to Retirement, the Option is not
exercised within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
 
(f) Cash out Provisions.  On receipt of written notice of exercise, to the
extent permitted by Section 409A of the Code and the regulations thereunder, the
Committee may elect, but shall not be required to, to cash out all or any part
of the shares of Common Stock for which an Option is being exercised by paying
the Recipient an amount, in cash, equal to the excess of the Fair Market Value
of the Common Stock over the option price times the number of shares of Common
Stock for which an Option is being exercised on the effective date of such cash
out. Cash outs pursuant to this Section 9(f) relating to Options held by
Recipients who are actually or potentially subject to Section 16(b) of the
Exchange Act shall comply with the provisions of Section 16 of the Exchange Act
and the rules promulgated thereunder, to the extent applicable.
 
Section 10.  Restricted Stock and Restricted Stock Units.
 
(a) Awards of Restricted Stock and Restricted Stock Units.  Shares of Restricted
Stock or Restricted Stock Units may be issued either alone, in addition to, or
in tandem with other Awards granted under the Plan and/or cash awards made
outside of the Plan. The Committee shall determine the individuals to whom it
will award Restricted Stock or Restricted Stock Units under the Plan, and it
shall advise the Recipient in writing, by means of an Award Agreement, of the
terms, conditions and restrictions related to the Award, including the number of
Shares or Restricted Stock Units to be awarded to the Recipient, the time or
times within which such Awards may be subject to forfeiture and any other terms
and conditions of the Awards, in addition to those contained in this Section 10.
The Committee may condition the grant or vesting of Restricted Stock or
Restricted Stock Units upon the attainment of specified performance goals of the
Recipient or of the Company, Subsidiary or Affiliate for or within which the
Recipient is primarily employed, or upon such other factors as the Committee
shall determine. The provisions of an Award need not be the same with respect to
each Recipient. The terms of the Award of Restricted Stock or Restricted Stock
Units shall comply in all respects with Applicable Law and the terms of the
Plan.
 
(b) Awards and Certificates.  Each Award shall be confirmed by, and subject to
the terms of, an Award Agreement. Shares of Restricted Stock shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. The Committee may
require that the certificates evidencing such Shares be held in custody by the
Company until the restrictions thereon shall have lapsed and that, as a
condition of any Award of Restricted Stock, the Recipient shall have delivered
to the Company a stock power, endorsed in blank, relating to the Common Stock
covered by such Award. Any certificate issued with respect to Shares of
Restricted Stock shall be registered in the name of such Recipient and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award, substantially in the following form:
 
“The transferability of this certificate and the shares of Stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Covanta Holding Corporation Equity Award Plan for Employees and Officers and an
Award Agreement. Copies of such Plan and Award Agreement are on file at the
office of the Secretary of Covanta Holding Corporation.”
 
If and when the Restriction Period (hereinafter defined) expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period, the
Recipient may request that unlegended certificates for such Shares be delivered
to the Recipient.
 
(c) Terms and Conditions.  Shares of Restricted Stock and Restricted Stock Units
shall be subject to the following terms and conditions:
 
(i) Restriction Period.  Subject to the provisions of the Plan and the terms of
the Award Agreement, during a period set by the Committee, commencing with the
date of such Award (the “Restriction Period”), the


8



--------------------------------------------------------------------------------



 



Recipient shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber Shares of Restricted Stock or Restricted Stock Units (the
“Restrictions”). The Committee may provide for the lapse of such Restrictions in
installments or otherwise and may accelerate or waive such Restrictions, in
whole or in part, in each case based on period of service, performance of the
Recipient or of the Company, Subsidiary or Affiliate, division or department for
which the Recipient is employed or such other factors or criteria as the
Committee may determine. Notwithstanding the foregoing, if the Recipient of a
Restricted Stock Award or Restricted Stock Unit is subject to the provisions of
Section 16 of the Exchange Act, shares of Common Stock subject to the grant may
not, without the written consent of the Committee, be sold or otherwise disposed
of within six (6) months following the date of grant. The Committee may, in its
discretion, impose a limit on the number of Shares that a Recipient may receive
in any twelve (12)-month period in an Award of Restricted Stock or Restricted
Stock Units.
 
(ii) Rights of Restricted Stock Recipients.  Except as provided in Section 10(c)
of the Plan, the applicable Award Agreement and Applicable Law, the Recipient
shall have, with respect to the Shares of Restricted Stock, all of the rights of
a stockholder of the Company holding the class or series of Common Stock that is
the subject of the Award Agreement, including, if so provided in the Award
Agreement, the right to vote the Shares and the right to receive any cash
dividends. Unless otherwise determined by the Committee in the applicable Award
Agreement and subject to Section 18(e) of the Plan, for the Restriction Period,
(A) cash dividends on the Shares of Common Stock that are the subject of the
Award Agreement shall be automatically deferred and reinvested in additional
Restricted Stock and (B) dividends payable in Common Stock shall be paid in the
form of Restricted Stock. If there is a pro rata distribution of warrants or
other rights to acquire shares of Common Stock, then the Recipient shall have
the right to participate in or receive such warrants or other rights, provided,
however, that any shares of Common Stock acquired pursuant to the exercise of
such warrants or other rights shall be subject to the same vesting requirements
and restrictions as the underlying Common Stock.
 
(iii) Rights of Restricted Stock Unit Recipients.  The recipient of Restricted
Stock Units shall not have any of the rights of a stockholder of the Company and
has no right to vote any shares of Common Stock or to receive any cash dividend.
The Committee shall be entitled to specify in a Restricted Stock Unit Award
Agreement that a Recipient is entitled to receive dividend equivalents in the
form of rights to receive additional Restricted Stock Units based on the value
of any cash dividends the Company pays.
 
(iv) Termination of Service Provider Relationship.  Except to the extent
otherwise provided in the applicable Award Agreement or the Plan, if a Recipient
ceases to be a Service Provider for any reason during the Restriction Period,
all Shares or Restricted Stock Units still subject to restriction shall be
forfeited by the Recipient. Without limiting the foregoing, an Award Agreement
may, at the Committee’s discretion, allow for vesting to continue after
termination of employment with the Company, provided the Recipient remains an
Employee of any Subsidiary or Affiliate of the Company.
 
(d) Other Provisions.  The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion, including, without limitation, provisions
relating to tax matters including wage withholding requirements; prohibitions on
elections by the Recipient under Section 83(b) of the Code; and “gross-up”
payments to Recipients to satisfy tax liabilities. In addition, the terms of the
Award Agreements for Restricted Stock need not be the same with respect to each
Recipient.
 
Section 11.  Deferral of Restricted Stock Award.
 
(a) The Committee may, in its sole discretion, authorize an Employee or Officer
to elect to defer the ownership of the Shares of Common Stock otherwise issuable
pursuant to Section 10. Any such election shall be made in writing in the form
prescribed by the Committee, and shall be subject to such rules and procedures
as shall be determined by the Committee in its sole discretion. In no event,
however, shall any deferral be permitted to the extent prohibited by Applicable
Laws or to the extent the deferral would impose additional taxes or penalties
under Section 409A of the Code and the regulations thereunder.


9



--------------------------------------------------------------------------------



 



(b) An election to defer pursuant to (a) above with respect to Shares of
Restricted Stock must be made (i) within 30 days of the grant of the Restricted
Stock Award, and (ii) at least 12 months in advance of the date of vesting of
any of the Shares of Common Stock covered by the Restricted Stock Award.
 
(c) At the time of the deferral election described in this Section 11, the
Employee or Officer may select the date for the issuance or receipt of the
deferred Shares. If the Employee or Officer does not select a date for the
issuance of deferred Shares, the deferred Shares will be issued upon termination
of his or her service as an Employee or Officer.
 
Section 12.  Other Awards.
 
The Committee, in its sole discretion, but subject to the terms of the Plan, may
grant the following types of Awards (in addition to or in combination with the
Awards of Options and Restricted Stock described above) under this Plan on a
stand alone, combination or tandem basis:
 
(a) Stock Appreciation Right.  The Committee may grant a right to receive the
excess of the Fair Market Value of a Share on the date the Stock Appreciation
Right is exercised over the Fair Market Value of a Share on the date the Stock
Appreciation Right was granted (the “Spread”). Upon exercise of a Stock
Appreciation Right, the Spread with respect to a Stock Appreciation Right will
be payable in cash, Shares with a total Fair Market Value equal to the Spread or
a combination of these two. With respect to Stock Appreciation rights that are
subject to Section 16 of the Exchange Act, however, the Committee shall retain
sole discretion (i) to determine the form in which payment of the Stock
Appreciation Right will be made (cash, Shares, or any combination thereof) or
(ii) to approve an election by a Recipient to receive cash in full or partial
settlement of Stock Appreciation Rights. Each Award Agreement for Stock
Appreciation Rights shall provide that Stock Appreciation Rights under the Plan
may not be exercised earlier than six (6) months from the date of grant. The
terms of the Award Agreements granting Stock Appreciation Rights need not be the
same with respect to each Recipient. A Stock Appreciation Right shall be subject
to adjustment as provided in Section 14 of the Plan.
 
(b) Performance Award.  The Committee may grant a Performance Award based on the
performance of the Recipient over a specified performance period. A Performance
Award may be awarded to an Employee contingent upon future performance of the
Company or any Affiliate, Subsidiary, division or department thereof in which
such Employee is employed, if applicable, during the performance period. The
Committee shall establish the performance measures applicable to such
performance prior to the beginning of the performance period, but subject to
such later revisions as the Committee may deem appropriate to reflect
significant, unforeseen events or changes. The Performance Award may consist of
a right to receive Shares (or cash in an amount equal to the Fair Market Value
thereof) or the right to receive an amount equal to the appreciation, if any, in
the Fair Market Value of Shares over a specified period. Each Performance Award
shall have a maximum value established by the Committee at the time such Award
is made. In determining the value of Performance Awards, the Committee shall
take into account the Recipient’s responsibility level, performance, potential,
other Awards and such other considerations as it deems appropriate. Payment of a
Performance Award may be made following the end of the performance period in
cash, Shares (based on the Fair Market Value on the payment date) or a
combination thereof, as determined by the Committee, and in a lump sum or
installments as determined by the Committee. Except as otherwise provided in an
Award Agreement or as determined by the Committee, a Performance Award shall
terminate if the Recipient does not remain continuously in the employ of the
Company at all times during the applicable performance period. The terms of the
Award Agreements granting a Performance Award need not be the same with respect
to each Recipient.
 
(c) Performance Shares.  The Committee may grant performance shares under the
Equity Award Plan that will result in a payment to a Participant. Performance
Shares may be awarded to an Employee contingent upon future performance of the
Company or any Affiliate, Subsidiary, division or department thereof in which
such Employee is employed, if applicable, during the performance period. The
Committee will set the performance periods and performance objectives that,
depending on the extent to which they are met, will determine the number of
Performance Shares payable in cash, shares or a combination of cash and shares,
as applicable. Each Performance Share must have an initial value equal to the
Fair Market Value of a share of Common Stock on the date of grant. Unless
otherwise provided in an Award or by the Committee, Performance


10



--------------------------------------------------------------------------------



 



Share Awards terminate if the Recipient does not remain an Employee of the
Company, or its Affiliates or Subsidiaries at all times during the applicable
performance period. The terms of the Award Agreements granting Performance
Shares need not be the same with respect to each Participant.
 
(d) Performance Units.  A Performance Unit is designated in a dollar amount of
cash. The Committee may grant Performance Units that will result in a payment to
a Participant only if performance goals established by the Committee are
achieved. The Committee will set the performance periods and performance
objectives that, depending on the extent to which they are met, will determine
the amount of Performance Units payable in cash, Shares or a combination of cash
and Shares, as applicable. Performance Units will have an initial dollar value
established by the Committee prior to the grant date. Unless otherwise provided
in an Award or by the Committee, Performance Unit awards terminate if the
Recipient does not remain an Employee of the Company, or its Affiliates or
Subsidiaries at all times during the applicable performance period. The terms of
the Award Agreements granting Performance Units need not be the same with
respect to each Recipient.
 
(e) Other Stock-Based Awards.  The Committee may, in its discretion, grant other
Share-based Awards which are related to or serve a similar function to those
Awards set forth in this Section 12.
 
Section 13.  Non-Transferability of Awards.
 
Unless otherwise specified by the Committee in the Award Agreement, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by (i) will or by the laws of descent or distribution or
(ii) pursuant to a qualified domestic relations order (as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder). Options and other Awards may be exercised, during the
lifetime of the Participant, only by the Participant or by the guardian or legal
representative of the Participant or by an alternate payee pursuant to a
qualified domestic relations order. If the Committee makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Committee deems appropriate. Any attempt to assign, pledge or otherwise
transfer any Award or of any right or privileges conferred thereby, contrary to
the Plan, or the sale or levy or similar process upon the rights and privileges
conferred hereby, shall be void.
 
Section 14.  Adjustments Upon Changes in Capitalization.
 
Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each outstanding Award, and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or which have been returned to
the Plan upon cancellation or expiration of an Award, as well as the price per
share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
(a) conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration;” and (b) no adjustment
shall be made below par value and no fractional shares of Common Stock shall be
issued. Such adjustment shall be made by the Board in its sole discretion, whose
determination in that respect shall be final, binding and conclusive. In the
event of an extraordinary cash dividend, the Committee may, in its sole
discretion, equitably adjust the aggregate number of Shares available under the
Plan, as well as the exercise price, number of Shares and other appropriate
terms of any outstanding Award in order to preserve the intended benefits of the
Plan. Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
 
Section 15.  Date of Grant.
 
The date of grant of an Award shall be, for all purposes, the date on which the
Committee makes the determination granting such Award, or such other later date
as is determined by the Committee. Notice of the determination shall be provided
to each Participant within a reasonable time after the date of such grant.


11



--------------------------------------------------------------------------------



 



Section 16.  Term; Amendment and Termination of the Plan.
 
(a) Amendment and Termination.  Subject to this Section 16 and Section 18(f),
the Board may at any time amend, alter, suspend or terminate the Plan, including
without limitation to provide for the transferability of any or all Options to
comply with or take advantage of rules governing registration of shares. Subject
to Section 18(f) and the other terms of the Plan, the Committee may amend the
terms of any Option theretofore granted, prospectively or retroactively, but no
such amendment shall impair the rights of any Recipient without the Recipient’s
consent.
 
(b) Stockholder Approval.  The Company shall obtain stockholder approval of any
material Plan amendment and any amendment to the extent necessary and desirable
to comply with Section 422 of the Code (or any successor rule or statute or
other applicable law, rule or regulation, including the requirements of any
exchange or quotation system on which the Common Stock is listed or quoted).
Such stockholder approval, if required, shall be obtained in such a manner and
to such a degree as is required by the Applicable Law, rule or regulation.
 
(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Recipient (except such an
amendment made to comply with applicable law, including without limitation,
Section 409A of the Code, stock exchange rules or accounting rules), unless
mutually agreed otherwise between the Recipient and the Committee, which
agreement must be in writing and signed by the Recipient and the Company.
 
Section 17.  Conditions Upon Issuance of Shares.
 
(a) Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, Applicable Laws, and the requirements of
any stock exchange or quotation system upon which the Shares may then be listed
or quoted and shall be further subject to the approval of counsel for the
Company with respect to such compliance. The Committee may cause a legend or
legends to be placed on any certificates for Shares or other securities
delivered under the Plan as it may deem appropriate to make reference to such
legal rules and restrictions, or to impose any restrictions on transfer.
 
(b) Withholding Obligations.  No later than the date as of which an amount first
becomes includible in the gross income of the Recipient for federal income tax
purposes with respect to any Award under the Plan, the Recipient shall pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, withholding obligations may be settled with vested Common Stock,
including vested Common Stock that is part of the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditioned on such payment or arrangements, and the Company, its Subsidiaries
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Recipient. The
Committee may establish such procedures as it deems appropriate, including the
making of irrevocable elections, for the settlement of withholding obligations
with vested Common Stock.
 
(c) Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
(d) Grants Exceeding Allotted Shares.  If the Stock covered by an Award exceeds,
as of the date of grant, the number of Shares which may be issued under the Plan
without additional stockholder approval, such Award shall be void with respect
to such excess Shares, unless stockholder approval of an amendment sufficiently
increasing the number of Shares subject to the Plan is timely obtained in
accordance with Applicable Law and Section 16(b) of the Plan.
 
Section 18.  General Provisions.
 
(a) Term of Plan.  This Plan shall become effective upon its approval by the
stockholders of the Company (“Effective Date”), subject to the approval of the
Company’s stockholders on or before the first anniversary of the


12



--------------------------------------------------------------------------------



 



date of its adoption by the Board. Such stockholder approval shall be obtained
in the manner and to the degree required under Applicable Laws and the rules of
any stock exchange upon which the Common Stock is listed. It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 16
of the Plan.
 
(b) No Contract of Employment.  Neither the Plan nor any Award hereunder shall
confer upon an individual any right with respect to continuing such individual’s
employment relationship with the Company, nor shall they interfere in any way
with such individual’s right or the Company’s right to terminate such employment
relationship at any time, with or without cause.
 
(c) Severability.  In the event that any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
(d) Governing Law.  The Plan and all Awards made and actions thereunder shall be
governed by and construed in accordance with the laws of the state of Delaware.
 
(e) Dividends.  The reinvestment of dividends in additional Restricted Stock at
the time of any dividend payment shall be permissible only if sufficient shares
of Common Stock are available under the Plan for such reinvestment (taking into
account then outstanding Options and other Awards).
 
(f) Prohibition on Loans to Participants.  The Company shall not lend funds to
any Participant for the purpose of paying the exercise or base price associated
with any Award or for the purpose of paying any taxes associated with the
exercise or vesting of an Award.
 
(g) Performance-Based Compensation.  The Committee may designate any Award as
“performance-based compensation” for purposes of Section 162(m) of the Code.
Accordingly, in the case of such Awards, the Plan shall be administered and the
provisions of the Plan or any related Award Agreement shall be interpreted in a
manner consistent with Section 162(m) of the Code. Any Awards designated as
“performance-based compensation” shall be conditioned on the achievement of
objective tests based on one or more of the following performance measures as
determined by the Committee:
 
(i) earnings;
 
(ii) operating profits (including measures of earnings before interest, taxes,
depreciation and amortization (“EBITDA”), or adjusted EBITDA);
 
(iii) free cash flow or adjusted free cash flow;
 
(iv) cash from operating activities;
 
(v) revenues;
 
(vi) financial return ratios;
 
(vii) market performance;
 
(viii) stockholder return and/or value;
 
(ix) net profits;
 
(x) earnings per share;
 
(xi) profit returns and margins;
 
(xii) stock price;
 
(xiii) working capital;
 
(xiv) capital investments;
 
(xv) returns on capital investments;
 
(xvi) discounted cash flows; and


13



--------------------------------------------------------------------------------



 



(xvii) changes between years or periods that are determined with respect to any
of the above-listed performance criteria.
 
Performance criteria may be measured solely on a Company, Subsidiary or business
unit basis, on specific capital projects or groups of projects or a combination
thereof. Further, performance criteria may reflect absolute entity performance
or a relative comparison of entity performance to the performance of a peer
group of entities or other external measure of the selected performance
criteria. The measure for any such award may include or exclude items to retain
the intents and purposes of specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts,
acceleration of payments, costs of capital invested, discount factors, and any
unusual or nonrecurring gain or loss. In order to qualify as performance-based
under Section 162(m), the performance criteria will be established before 25% of
the performance period has elapsed and will not be subject to change (although
future awards may be based on different performance criteria). The performance
periods may extend over one to five calendar years, and may overlap one another,
although no two performance periods may consist solely of the same calendar
years.
 
(h) Unfunded Status of Plan.  It is intended that the Plan constitute an
“unfunded” plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or make payment; provided,
however, that, unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.
 
(i) Liability of Committee Members.  Except as provided under Applicable Law, no
member of the Board or the Committee will be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Award under it. Neither the Company, the Board of Directors nor
the Committee, nor any Subsidiary or Affiliate, nor any directors, officers or
employees thereof, shall be liable to any Participant or other person if it is
determined for any reason by the Internal Revenue Service or any court that an
Incentive Stock Option granted hereunder does not qualify for tax treatment as
an “incentive stock option” under Section 422 of the Code.


14